Exhibit 10.2

Heidrick & Struggles International, Inc.

Change in Control Severance Plan

(As Amended and Restated Effective December 29, 2011)

Article 1. Establishment and Purpose

1.1 Establishment of the Plan. Heidrick & Struggles International, Inc. (the
“Company”) initially established the Heidrick & Struggles International, Inc.
Change in Control Severance Plan (the “Plan”) effective as of December 12, 2001.
The Company amended and restated the Plan effective as of May 24, 2007. The
Company hereby amends and restates the Plan effective as of December 29, 2011.

1.2 Purpose of the Plan. The Board (as defined herein) has determined that it is
in the best interests of the Company and its stockholders to continue to secure
the services, dedication and objectivity of certain key employees of the Company
in the event of any threat or occurrence of a Change in Control, without concern
as to whether such employees might be hindered or distracted by personal
uncertainties and risks created by any such actual or threatened Change in
Control.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the following
meanings:

2.1 “Base Salary” means a Participant’s highest annual rate of salary, including
any amounts deferred at the election of the Participant, in effect at any time
during the 12 months immediately preceding such Participant’s Termination Date.

2.2 “Benefit Plans” means (a) any benefit plan or arrangement providing the
benefits described in Section 3(1) of the Employee Retirement Income Security
Act of 1974 and (b) any plan or arrangement providing for perquisites, such as
car allowance, annual physical examination, club memberships and similar
benefits, in each case in which the Participant was participating immediately
prior to his or her Termination Date, or if more favorable to the Participant,
immediately prior to the Change in Control.

2.3 “Board” means the Board of Directors of the Company or its successor.

2.4 “Bonus Amount” means the annual target bonus for the Participant under the
Company’s Management Incentive Plan or any successor management plan for the
Participant as of the date immediately prior to the Change in Control (but not
the Fee/SOB bonus plan or any successor plan thereto).

2.5 “Cause” means (a) the willful and continued failure by the Participant to
substantially to perform his or her duties and obligations to the Company (other
than any such failure resulting from any physical or mental condition, whether
or not such condition constitutes a Disability) or (b) the willful engaging by
the Participant in misconduct that is materially injurious to the Company,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, on a Participant’s part shall be considered “willful” unless done, or
omitted to be done, by the Participant in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

2.6 “Change in Control” means the occurrence of any one of the following events:

(a) any Person (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the



--------------------------------------------------------------------------------

beneficial owner (as defined in Rule 13d-3 under the Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing 30%
or more of the combined voting power of the Company’s then-outstanding
securities;

(b) during any period of 24 months, individuals who, at the beginning of such
period, constitute the Board, and any new director (other than (i) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections 2.6(a), (c) or (d) hereof, (ii) a
director nominated or proposed by any Person who has publicly announced or
advised the Company of an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which, if
consummated, would constitute a Change in Control, or (iii) a director nominated
by any Person who is the beneficial owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(c) the consummation of any transaction or series of transactions under which
the Company is merged or consolidated with any other company (other than a
merger or consolidation (i) which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent corporation) more than 66- 2/3% of the combined
voting power of the voting securities of the Company or such surviving entity or
its parent corporation outstanding immediately after such merger or
consolidation, and (ii) after which no Person holds 30% or more of the combined
voting power of the then outstanding securities of the Company or such surviving
entity or its parent corporation); or

(d) the consummation of a plan of complete liquidation of the Company or a sale
or disposition by the Company of all or substantially all of the Company’s
assets.

For purposes of this Section 2.6, “Person” shall have the meaning ascribed to
such term in Section 3 of the Exchange Act or as such term is used for purposes
of Section 13(d) or 14(d) of the Exchange Act. Notwithstanding the foregoing, a
Change in Control shall not occur with respect to the Participant by reason of
any event which would otherwise constitute a Change in Control if, immediately
after the occurrence of such event, (A) the Company ceases to be subject to the
requirement to file reports pursuant to Section 13 or Section 15(d) of the
Exchange Act and no more than 50% of the then outstanding shares of common stock
of the Company or any acquiror or successor to substantially all of the business
of the Company is owned, directly or indirectly, by any entity subject to such
requirements and (B) individuals (which may or may not include the Participant)
who were executive officers of the Company immediately prior to the occurrence
of such event, own, directly or indirectly, on a fully diluted basis, (I) 25% or
more of the then outstanding shares of common stock of the Company or any
acquiror or successor to substantially all of the business of the Company or
(II) 25% or more of the combined voting power of the then outstanding voting
securities of the Company or any acquiror or successor to substantially all of
the business of the Company entitled to vote generally in the election of
directors.

2.7 “Committee” means the Human Resources and Compensation Committee of the
Board.

2.8 “Company” means Heidrick & Struggles International, Inc., organized under
the laws of the state of Delaware, including any successor or successors
thereto.



--------------------------------------------------------------------------------

2.9 “Disability” means (a) a physical or mental condition entitling the Company
to terminate the Participant’s employment pursuant to an employment agreement
between the Participant and the Company or (b) in the absence of such a
provision, a physical or mental incapacity of a Participant which would entitle
the Participant to benefits under the long term disability plan maintained by
the Company for its U.S. employees as in effect immediately prior to a Change in
Control (regardless of whether the Participant is actually covered by such
plan).

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder.

2.11 “Good Reason,” means, without a Participant’s express written consent, the
occurrence of any of the following events during the Protected Period:

(a) the assignment to the Participant of any duties materially inconsistent
with, or the material reduction of powers, responsibilities or functions
associated with, the Participant’s positions and status with the Company
immediately prior to a Change in Control, or any removal of the Participant
from, or any failure to reelect the Participant to, any positions or offices
with the Company that the Participant held immediately prior to a Change in
Control;

(b) a material reduction by the Company of the Participant’s base salary as in
effect immediately prior to a Change in Control or of such higher base salary as
may have been in effect during the Protected Period;

(c) the failure by the Company to pay the Participant his or her current
compensation, or any compensation deferred under any plan, agreement or
arrangement of or with the Company when such compensation is due;

(d) a change in the Participant’s principal work location more than 50 miles
from the Participant’s principal work location immediately prior to a Change in
Control;

(e) a change in the Participant’s required travel on the Company’s business to
the extent such travel obligations are substantially inconsistent with the
Participant’s business travel obligations immediately prior to a Change in
Control;

(f) (i) the Company’s failure to continue in effect benefits provided under the
Benefit Plans, (ii) any act or omission by the Company that adversely affects
the Participant’s participation in, or materially reduces the Participant’s
benefits under, such Benefit Plans or (iii) the material reduction by the
Company of the number of paid vacation days to which the Participant is entitled
immediately prior to a Change in Control;

(g) a material reduction in the Participant’s annual bonus and long-term
incentive compensation opportunities from the level of annual bonus and
long-term incentive compensation opportunities made available to the Participant
immediately prior to the Change in Control;

(h) a material increase in the required working hours of the Participant from
that required prior to the Change in Control; or

(i) the Company’s failure to obtain pursuant to Section 10.1 an assumption of
the Company’s obligations under the Plan by any successor to the Company.

Notwithstanding the foregoing, an isolated and inadvertent action taken in good
faith and remedied by the Company within 10 days after receipt of notice thereof
from the Participant shall not constitute Good Reason.



--------------------------------------------------------------------------------

2.12 “Health Benefits” means the health, dental and/or vision benefits provided
under a Benefit Plan in which the Participant was participating immediately
prior to his or her Termination Date, or if more favorable to the Participant,
immediately prior to the Change in Control.

2.13 “Participant” means an employee of the Company who fulfills the eligibility
requirements as provided in Article 4 of the Plan.

2.14 “Plan” means this Heidrick & Struggles International, Inc. Change in
Control Severance Plan, as amended and restated effective as of May 24, 2007.

2.15 “Protected Period” means the period beginning on the date on which a Change
in Control occurs and ending two years after that date. Anything in the Plan to
the contrary notwithstanding, if a Participant’s employment with the Company is
terminated or the terms and conditions of the Participant’s employment are
adversely changed in a manner which would constitute grounds for a termination
of employment by the Participant for Good Reason prior to the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination of employment or adverse change (a) was at the request of a third
party who has taken steps reasonably calculated to effect the Change in Control
or (b) otherwise arose within six months prior to and in connection with or in
anticipation of the Change in Control, then for all purposes of the Plan the
“Protected Period” for such Participant shall begin on the date immediately
prior to the date of such termination of employment or adverse change and end
two years after the date of such Change in Control.

2.16 “Severance Factor” means a number equal to (a) two and one-half, for a
Participant described in Section 4.1(a) with the title of Chief Executive
Officer of the Company on his or her Termination Date; (b) two, for a
Participant described in Section 4.1(a) in a Tier I position (as defined in the
Company’s Management Incentive Plan) on his or her Termination Date; (c) one,
for a Participant described in Section 4.1(a) in a Tier II position (as defined
in the Company’s Management Incentive Plan) on his or her Termination Date; and
(d) for a Participant described in Section 4.2, the number approved by the
Committee at the time the Committee approved the Participant’s Plan
participation.

2.17 “Severance Period” means the period of time beginning on the Participant’s
Termination Date and continuing for a number of years equal to the Participant’s
Severance Factor.

2.18 “Termination Date” means the effective date of a Participant’s termination
of employment as provided in Article 5.

Article 3. Administration

3.1 Committee. The Plan shall be administered by the Committee. The Committee
shall have full authority, consistent with the Plan, to administer the Plan,
including the authority to make participation decisions as described in Article
4 and the authority to interpret and construe any provisions of the Plan. The
Committee may, subject to the provisions of the Plan, establish such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan, and may make determinations and may take such other action in
connection with or in relation to the Plan as it deems necessary or advisable.
The decisions of the Committee shall be final and binding on all parties.

3.2 Indemnification. No member of the Board or the Committee shall be liable for
any action taken or determination made hereunder in good faith. Service on the
Committee shall constitute service as a member of the Board so that the members
of the Committee shall be entitled to indemnification and reimbursement as
directors of the Company pursuant to the Company’s Restated Certificate of
Incorporation and By-Laws.



--------------------------------------------------------------------------------

Article 4. Participation

4.1 Section 16 of the Exchange Act. (a) Each employee of the Company who the
Committee determines is an officer subject to Section 16 of the Exchange Act
shall become a Participant in the Plan as of the date of such Committee
determination.

(b) An employee of the Company who the Committee determines is no longer subject
to Section 16 of the Exchange Act shall cease to participate in the Plan as of
the date of such Committee determination.

4.2 Other Participants. Each other employee of the Company who was a Participant
in the Plan on May 24, 2007 but was not subject to Section 16 of the Exchange
Act on such date shall continue to participate in the Plan through December 31,
2007 in accordance with the terms of the Plan in effect immediately prior to
May 24, 2007. Such employee shall not be eligible to participate in the Plan
after December 31, 2007, unless and until the Committee subsequently determines
that he or she is subject to Section 16 of the Exchange Act.

Article 5. Termination of Employment During the Protected Period

5.1 Termination of Employment by the Company. During the Protected Period, the
Company shall have the right to terminate a Participant’s employment hereunder
for Cause, without Cause or on account of the Participant’s Disability or death,
by following the procedures hereinafter specified.

(a) The Company may terminate a Participant’s employment for Cause by vote of a
majority of the Board, but not unless and until the Board gives the Participant
written notice of intent to terminate the Participant’s employment for Cause,
specifying the particulars of the conduct of the Participant forming the basis
for such termination and setting forth specific corrective action required of
the Participant and, subsequently, a majority of the Board finds, after at least
15 days from the date of the notice, that termination of the Participant’s
employment for Cause is justified. Termination of the Participant’s employment
for Cause shall become effective after such finding has been made by the Board
and five business days after the Board gives the Participant notice thereof,
specifying in detail the particulars of the conduct of the Participant found by
the Board to justify such termination for Cause.

(b) The Company may terminate a Participant’s employment without Cause by vote
of a majority of the Board. Termination of the Participant’s employment without
Cause shall be effective five business days after the Board gives the
Participant notice thereof, specifying that such termination is without Cause.

(c) The Company may terminate a Participant’s employment for Disability by vote
of a majority of the Board. Such Termination shall become effective 30 days
after a notice of intent to terminate the Participant’s employment, specifying
Disability as the basis for such termination, is given to the Participant by the
Board. Termination of a Participant’s employment on account of his or her death
shall become effective as of the date of such death.

5.2 Termination of Employment by a Participant. During the Protected Period, a
Participant shall be entitled to terminate his or her employment with the
Company for any reason, or for Good Reason. The Participant shall give the
Company written notice of such termination of employment, and if such
termination is for Good Reason, set forth in reasonable detail the facts and
circumstances claimed by the Participant to constitute Good Reason. Termination
of Participant’s employment by the Participant pursuant to this Section 5.2
shall be effective as of the date of such notice, or if such termination is for
Good Reason, five business days after the Participant gives such notice.

Article 6. Payments Upon Termination of Employment



--------------------------------------------------------------------------------

6.1 Termination of Employment Without Cause or For Good Reason. If during the
Protected Period the Participant’s employment is terminated by the Company
without Cause, or by the Participant for Good Reason, then the Company shall
provide to such Participant the following benefits:

(a) The Company shall pay to the Participant, within 45 days following the
Termination Date, a lump sum cash amount equal to the Participant’s Severance
Factor multiplied by the sum of the Participant’s Base Salary and Bonus Amount.

(b) The Company shall pay to the Participant, within 45 days following the
Termination Date, a lump sum cash amount equal to the sum of (i) the full Base
Salary earned by the Participant through the Termination Date and unpaid at the
Termination Date (without any regard to any reduction constituting Good Reason),
(ii) any bonus earned by the Participant but not yet paid or credited as a
deferral at the Termination Date, (iii) the amount of any Base Salary
attributable to vacation earned by the Participant but not taken before the
Termination Date, and (iv) one-twelfth of the Participant’s Bonus Amount
multiplied by the number of months and parts thereof from the beginning of the
calendar year including the Termination Date through the Termination Date.

(c) The Company shall maintain in full force and effect with respect to the
Participant (and, to the extent applicable, his or her spouse or dependents) the
Health Benefits, upon the same terms in effect immediately prior to the
Termination Date (or, if more favorable to the Participant, immediately prior to
the Change in Control), for one year following the Termination Date, provided
that the Participant’s continued participation is possible under the terms of
the Benefit Plans providing such Health Benefits. The Company and the
Participant shall share the costs of the continuation of such Health Benefits in
the same proportion as such costs were shared immediately prior to the
Termination Date (or, if more favorable to the Participant, immediately prior to
the Change in Control). In the event that such continued participation in the
Benefits Plans providing the Health Benefits is prohibited at any time during
the one-year period, the Company shall arrange to provide the Participant (and
to the extent applicable, his or her spouse or dependents) with benefits
substantially similar to those which the Participant is entitled to receive
under such Benefit Plans. Continued Health Benefits shall cease on the date the
Participant becomes employed and covered under another employer’s benefit plan
providing the same type and level of benefits. In the event that the Participant
becomes employed and covered under another employer’s benefit plan that does not
provide the same level of benefits, the Health Benefits received by the
Participant (and his or her spouse or dependents) shall be offset by any
benefits received from the new employer. The one year anniversary of the
Participant’s Termination Date shall be considered a “qualifying event” as
defined in Section 601 et seq. of the Employee Retirement Income Security Act of
1974, as amended (“COBRA”), and if on such date the Participant or his spouse or
dependents are covered by the Benefit Plan providing Health Benefits, they shall
be eligible for continued benefits pursuant to COBRA (to the extent such Benefit
Plan is subject to COBRA), in which case the Participant shall be responsible
for paying the full cost of such coverage during the applicable COBRA period. If
on the one year anniversary of the Participant’s Termination Date the
Participant or his or her spouse or dependents are receiving substantially
similar Health Benefits outside of the Benefit Plans due to the inability of the
Benefit Plans to provide such Health Benefits, and such Benefit Plans are
subject to COBRA, the Company shall continue to make such Health Benefits
available, at the Participant’s full cost, for a period of time equal to the
COBRA period that would have applied had the Participant been eligible for COBRA
as described in the preceding sentence.

(d) All outstanding stock awards or stock-based awards granted to the
Participant pursuant to the 2007 Heidrick & Stuggles GlobalShare Program (the
“Program”), or any successor program, plan, or agreement (the “Stock Awards”),
shall become fully vested, exercisable, and non-forfeitable pursuant to the
terms of the agreement under which such Stock Awards were granted, the terms of
which are hereby incorporated into this



--------------------------------------------------------------------------------

Plan; provided, however, that if (x) the Termination Date during the Protected
Period is prior to the date on which a Change in Control occurs (to the extent
permitted under Section 2.15), and (y) a Change in Control actually occurs
within six months following the Termination Date, then the following shall
occur:

(i) With respect to Stock Awards that vest based on the passage of time, such
awards shall become fully vested, exercisable, and non-forfeitable as of the
date on which the Change in Control occurs.

(ii) With respect to Stock Awards that vest based on the attainment of
performance objectives, a number of such awards equal to the greater of the
target number of such awards granted or the number of such awards that would
have vested if the date of the Change in Control was the last day of the period
during which the attainment of performance objectives is measured shall become
fully vested, exercisable, and non-forfeitable as of the date on which the
Change in Control occurs.

If there is any conflict between the provisions of this Section 6.1(d) and the
terms of the Program, or any successor program, plan, or agreement, or any
agreement under which Stock Awards were granted, the terms of this
Section 6.1(d), as interpreted by the Committee, shall govern.

6.2 Other Termination of Employment. If during the Protected Period the
employment of a Participant is terminated by the Company for Cause, by the
Participant for other than Good Reason or as a result of the Participant’s death
or Disability, the Company shall pay to the Participant, or to the Participant’s
beneficiary if a Participant dies while any amount would still be payable to the
Participant hereunder had the Participant continued to live, within 45 days
following the Termination Date, a lump sum cash amount equal to the sum of
(a) the full Base Salary earned by the Participant through the Termination Date
and unpaid at the Termination Date, (b) any bonus earned by the Participant but
not yet paid or credited as a deferral at the Termination Date, and (c) the
amount of any Base Salary attributable to vacation earned by the Participant but
not taken before the Termination Date.

6.3 Other Agreements. The payments and the other benefits described in
Section 6.1(a), (b)(iv), (c), and (d) shall be in addition to, and not in lieu
of, all other accrued, vested or deferred compensation, rights, options or other
benefits which may be owed to a Participant following termination of employment
or upon a Change in Control, including but not limited to amounts or benefits
payable under any incentive plan, stock option plan, stock ownership plan, stock
purchase plan, life insurance plan, health plan, disability plan or similar or
successor plan; provided, however, that in the event the Participant is entitled
to any benefits or payments upon his or her termination of employment under an
employment agreement with, a Stock Award agreement with, or other severance plan
maintained by, the Company (“Other Severance Agreements”), the Participant shall
not be entitled to the payments and benefits hereunder upon such termination
unless the Participant then waives any rights that the Participant may then have
under such Other Severance Agreements in respect of such termination of
employment. If the Participant does not waive his or her rights under such Other
Severance Agreements in accordance with this Section 6.3, the Participant shall
not be entitled to any payments or benefits hereunder and shall not be bound by
the restrictive covenants contained in Article 11 of the Plan. In the event that
the Participant is entitled to receive from the Company benefits in the nature
of severance under applicable law, then the amounts of benefits provided
hereunder shall, to the extent lawful, be reduced by the amount of such legally
mandated benefits.



--------------------------------------------------------------------------------

Article 7. Reduction to Payments

(a) This Article 7 shall apply to a Participant described in Section 4.1(a) who
as of his or her Termination Date is in a Tier I position or Tier II position
(as defined in the Company’s Management Incentive Plan).

(b) Anything in the Plan to the contrary notwithstanding, in the event it is
determined that any payment or benefit by the Company to or for the benefit of
the Participant, whether pursuant to the terms of the Plan or otherwise (the
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, referred to as the
“Excise Tax”), the Payment shall be reduced to the least extent necessary, if
any, so that the Payment is $1.00 less than three times the “base amount” as
defined in Section 280G(b)(3) of the Code (the “Parachute Threshold”), but only
if, by reason of such reduction (the “Reduction”), the Net After-Tax Benefit
received by the Participant as a result of such Reduction will exceed the Net
After-Tax Benefit that would have been received by the Participant if no such
Reduction was made.

(c) The Company shall cause all determinations required to be made under this
Article 7, including whether the Payment would be subject to the Excise Tax,
whether a Reduction is required and the amount of such Reduction, and the
assumptions not specified herein to be used in arriving at such determinations,
to be made by the Company’s independent auditors immediately prior to the Change
in Control (the “Accounting Firm”). The Company shall cause the Accounting Firm
to make such determination within 15 business days after request therefor by
notice from the Participant or the Company to such Accounting Firm. For purposes
of making the calculations required herein, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on interpretations of the Code for which there is a “substantial authority”
tax reporting position. The Company shall cause the Accounting Firm to provide
detailed supporting calculations with respect to its determination both to the
Company and the Participant within such 15 business day period. The Company
shall pay all fees and expenses of the Accounting Firm.

(d) If the Accounting Firm determines, pursuant to Article 7(b), that a
Reduction is required, the Payment shall be reduced so that the Payment is $1.00
less than the Participant’s Parachute Threshold. The Company shall reduce the
Payment as specified by the Participant to the extent necessary.

(e) For purposes of this Article 7, “Net After-Tax Benefit” means (i) the
Payment that the Participant becomes entitled to receive from the Company which
would constitute “parachute payments” within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state, and local income and
employment taxes payable with respect to the Payment, calculated at the maximum
applicable marginal income tax rate, less (iii) the amount of the Excise Tax
imposed with respect to the Payment.

(f) This Article 7 shall not apply to a Participant unless such Participant
elects to have this Article 7 apply to him or her. Such election must be made no
later than 10 business days after the Participant is informed of the Accounting
Firm’s determination that any Payment would be subject to the Excise Tax. Such
election must be made using a reasonable and customary form as shall be prepared
by the Company and shall be substantially similar to the sample attached hereto
as Exhibit A.

Article 8. Withholding Taxes

The Company may withhold from all payments due to a Participant (or his or her
beneficiary or estate) hereunder all taxes which, by applicable federal, state,
local or other law, the Company is required to withhold therefrom.



--------------------------------------------------------------------------------

Article 9. The Company’s Payment Obligation; No Mitigation

9.1 Payment Obligations Absolute. The Company’s obligation to a Participant to
make the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Participant or anyone else, except
to the extent so provided in Section 6.1(c) and Article 7, if applicable. All
amounts payable by the Company hereunder shall be paid without notice or demand.
Each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from
Participants or from whomsoever may be entitled thereto.

9.2 No Mitigation. Participants shall not be obligated to seek other employment
or take other action by way of mitigation of the amounts payable or arrangements
made under any provision of the Plan, and the obtaining of any such other
employment shall in no event effect any reduction of the Company’s obligations
to make the payments and arrangements required to be made under the Plan, except
to the extent provided in Section 6.1(c).

Article 10. Successors and Assignment

10.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under the Plan. Failure of
the Company to obtain such assumption and agreement prior to the effective date
of any such succession shall be a breach of the Plan and shall entitle the
Participants to terminate his or her employment for Good Reason.

10.2 Assignment by the Participant. The Plan shall inure to the benefit of and
be enforceable by the Participant and each Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If a Participant dies while any amount would still be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of the Plan, to the Participant’s beneficiary. If the Participant has
not named a beneficiary, then such amounts shall be paid to the Participant’s
devisee, legatee, or other designee, or if there is no such designee, to the
Participant’s estate.

Article 11. Covenant Not to Compete; Covenant Not to Solicit.

(a) As a condition to receive the benefits described herein, a Participant whose
employment is terminated for reasons other than death, shall agree that:

(i) for one year after the Participant’s Termination Date, the Participant shall
not work on the account of any client of the Company with whom such Participant
had a direct relationship or as to which the Participant had a significant
supervisory responsibility or otherwise was significantly involved at any time
during the two years prior to such Termination Date;

(ii) for one year after the Participant’s Termination Date, the Participant
shall not hire, solicit for hire, or assist any other person in soliciting or
hiring any employment candidate with whom the Participant has had contact while
at the Company during the two years prior to such Termination Date;

(iii) for six months after the Participant’s Termination Date, with respect to a
Participant whose principal responsibilities are of a corporate nature or for a
corporate department (e.g., finance, tax, treasury, legal, business affairs,
etc.) and do not principally involve client service related functions,



--------------------------------------------------------------------------------

such Participant shall not work for or provide services to a principal
competitor of the Company in a substantially similar corporate function as such
Participant held with the Company during the two-year period prior to the
Participant’s Termination Date, or with respect to the Participant whose
principal responsibilities are of a client service related nature (e.g.,
executive recruiting or search, etc.), such Participant shall not work for or
provide services to a competitor of the Company on the account of any
substantial competitor of any client of the Company for which such Participant
had substantial responsibility during the two-year period prior to the
Termination Date and shall not work directly for such a competitor of such a
client; and

(iv) for one year after the Participant’s Termination Date, the Participant may
not (A) directly or indirectly solicit or hire, or assist any other person in
soliciting or hiring, any person who, as of the Participant’s Termination Date,
was employed by the Company or was in the process of being recruited for
employment by the Company, or (B) induce any such person to terminate his or her
or her employment with or recruitment by the Company.

(b) These restrictive covenants are in addition to any rights the Company may
have in law or at equity or under any other agreement.

(c) A Participant shall further agree that it is impossible to measure in money
the damages which will accrue to the Company in the event the Participant
breaches the restrictive covenants. Therefore, if the Company shall institute
any action or proceeding to enforce the provisions hereof, the Participant shall
agree to waive the claim or defense that the Company has an adequate remedy at
law and the Participant shall agree not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law.
The foregoing shall not prejudice the Company’s right to require the Participant
to account for and pay over to the Company any profit obtained by the
Participant as a result of any transaction constituting a breach of the
restrictive covenants.

(d) If the Participant does not execute and return to the Company a written
agreement containing the restrictive covenants described in this Article 11
within 30 days of receipt of such agreement from the Company, no benefits shall
be paid or provided to the Participant.

Article 12. Arbitration of Disputes

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof shall be settled
exclusively and finally by binding arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to the interpretation of the Plan, shall be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”), except as otherwise provided below.

(c) The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within 30 days of
initiation of the arbitration. If the parties shall fail to appoint such
arbitrator as provided above, such arbitrator shall be appointed in accordance
with the Arbitration Rules of the AAA and shall be a person who (i) maintains
his or her or her principal place of business within 30 miles of



--------------------------------------------------------------------------------

the location of the arbitration as set forth in Section (d) of this Article 12
and (ii) has had substantial experience in mergers and acquisitions. The Company
shall pay all of the fees, if any, and expenses of such arbitrator.

(d) The arbitration shall be conducted within 30 miles of the Participant’s
principal work location, or in such other city in the United States of America
as the parties to the dispute may designate by mutual written consent.

(e) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing.

(f) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

(g) Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of the Plan.

Article 13. Legal Fees

The Company shall pay, to the full extent permitted by law, on a quarterly
basis, all legal fees and expenses which a Participant may reasonably incur as a
result of any contest in which there is a reasonable basis for the claims or
defenses asserted by the Participant and such claims and defenses are asserted
by the Participant in good faith (regardless of the outcome thereof) regarding
the validity or enforceability of, or liability under, any provision of the Plan
(including as a result of any contest by the Participant about the amount of any
payment pursuant to Article 6); provided, however, that the Company shall not be
obligated to pay any such fees and expenses, and the Participant shall be
obligated to return any such fees and expenses that were advanced, plus simple
interest on such amount from the date of advancement at the 90-day U.S. Treasury
Bill rate as in effect from time to time, compounded annually, if the arbitrator
(as provided in Article 12) determines that the Participant was terminated for
Cause or that the Participant did not have a good faith basis to assert the
claim in question.

Article 14. Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan and Participants shall
have no claim against the Company or its assets other than as unsecured general
creditors. Notwithstanding the foregoing, the Company may establish a trust or
purchase other property to assist it in meeting its obligations hereunder;
provided, however, that in no event shall any Participant have any interest in
such trust or property other than as an unsecured general creditor, and this
provision shall not apply to the extent funding would result in noncompliance
with Section 409A(b) of the Code.

Article 15. Miscellaneous

15.1 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will.” The Plan does not constitute a contract of employment or
impose on the Company any obligation to retain the Participant as an



--------------------------------------------------------------------------------

employee, to change the status of the Participant’s employment, or to change the
policies of the Company regarding termination of employment.

15.2 Indemnification. The Company shall indemnify the Participant and hold the
Participant harmless from and against any claim, loss or cause of action arising
from or out of the Participant’s performance as an officer, director or employee
of the Company or any of its subsidiaries or in any other capacity, including
any fiduciary capacity, in which the Participant serves at the request of the
Company to the maximum extent permitted by applicable law and the Company’s
Certificate of Incorporation and By-Laws, provided that in no event shall the
protection afforded to the Participant hereunder be less than that afforded
under the Company’s Certificate of Incorporation and By-Laws.

15.3 Beneficiaries. Each Participant may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts owing to
the Participant under the Plan. Such designation must be in the form of a signed
writing acceptable to the Board. Participants may make or change such
designations at any time.

15.4 Number. Except where otherwise indicated by the context, the plural shall
include the singular, and the singular shall include the plural.

15.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions hereof and shall have no force and
effect.

15.6 Modification. The Board may amend or modify the Plan; provided, however,
than no provision of the Plan may be amended or modified in a manner adverse to
a Participant unless such amendment or modification is agreed to in writing by
such affected Participant.

15.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Illinois shall be the controlling law in all
matters relating to the Plan.

15.8 Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
delivered or five days after deposit in the United States mail, certified and
return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Heidrick & Struggles International, Inc.

233 South Wacker Drive, Suite 4200

Chicago, Illinois 60606

Attention: General Counsel

If to a Participant, the Participant’s last known address as indicated in the
Company’s personnel records, or to such other address as either party may have
provided to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

15.9 Joint and Several Obligation. If the Participant is employed during the
Protected Period by one or more entities that form part of the Company, whether
or not such Participant is also employed by the Company during the Protected
Period, then (a) employment or termination of employment as described under this
Plan shall mean employment or termination of employment of the Participant with
the Company and such entity, or with such entity, as applicable, and related
references to the Company shall also include such entity, as



--------------------------------------------------------------------------------

applicable and (b) each such entity shall be jointly and severally liable
together with the Company for the obligations of the Company to the Participant
hereunder.

15.10 Effective Date. The effective date of this Plan as amended and restated is
December 29, 2011 and shall apply with respect to any Change of Control or
termination of employment occurring on and after such date.



--------------------------------------------------------------------------------

Exhibit A

Article 7 Consent to Modification under the Heidrick & Struggles International,
Inc. Change in Control

Severance Plan

Instructions: Complete, sign, and date this form and return it to the Change in
Control Severance Plan Committee c/o [                    ] to consent to the
modification of Article 7 of the Heidrick & Struggles International, Inc. Change
in Control Severance Plan (the “Plan”) as set forth in the Amended and Restated
Plan document dated as of [                    ].

Part 1: Consent

By signing this Consent below, I am indicating that, in accordance with
Section 15.6 of the Plan, I have read Article 7 of the Plan as amended and
restated as of [                    ], and I hereby consent and agree to have
the modifications set forth in Article 7 apply to me.

Part 2: Signature

 

                  Printed Name       Signature       Date

****************

For Company Use Only

             Date Received      Signature of Person Who Received Election Form
for the Company